--------------------------------------------------------------------------------

 

 


BRISTOL WEST HOLDINGS, INC.


NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION AND STOCK
AWARD PLAN
 
 


--------------------------------------------------------------------------------



PURPOSE


The purpose of this Bristol West Holdings, Inc. Non-Employee Directors’ Deferred
Compensation and Stock Award Plan is to provide individuals who are not
employees of Bristol West Holdings, Inc. or its subsidiaries who serve as
members of the Board (as defined below) an opportunity to defer payment of all
or a portion of their Fees (as defined below) and to receive current payment of
all or a portion of their Fees in Shares (as defined below) in accordance with
the terms and conditions set forth herein.


ARTICLE I


DEFINITIONS



 
1.1
“Affiliate” means any entity directly or indirectly controlling, controlled by,
or under common control with, the Company or any other entity designated by the
Board in which the Company or a shareholder of the Company has an interest.




 
1.2
“Board” means the Board of Directors of the Company.




 
1.3
“Beneficial Owner” means a “beneficial owner,” as such term is defined in Rule
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended (or any
successor rule thereto), which shall in any event include having the power to
vote (or cause to be voted) pursuant to contract, irrevocable proxy or
otherwise, and which, for purposes of the calculation under clause (y) of the
definition of Change in Control, shall be deemed to include shares that any such
Person or Group has a right to acquire, whether such right is exercisable
immediately or only after the passage of time.




 
1.4
“Change in Control” means the occurrence of any of the following events:



(i) a sale of all or substantially all of the assets of the Company to a Person
or Group that is not Kohlberg Kravis Roberts & Co. or an Affiliate thereof
(collectively, the "KKR Partnerships");


(ii) a sale by any member of the KKR Partnerships resulting in more than 50% of
the voting stock of the Company being held by a Person or Group that is not a
member of the KKR Partnerships; or


(iii) a merger, consolidation, recapitalization or reorganization of the Company
with or into another Person which is not a member of the KKR Partnerships;


and following any of the foregoing events in clause (ii)-(iii), (x) the KKR
Partnerships no longer have the ability, without the approval of a Person or
Group or an Affiliate of the Company that is not a member of the KKR
Partnerships, to elect a majority of the Board (or the resulting entity in the
transaction) and (y) any Person or Group who is not a member of the KKR
Partnerships is or becomes the Beneficial Owner, directly or indirectly, in the
aggregate, of a greater percentage of the total voting power of the Company than
that held, directly or indirectly, in the aggregate, by the KKR Partnerships.

2

--------------------------------------------------------------------------------




 
1.5
“Committee” means the Compensation Committee of the Board or such other
committee as may be appointed by the Board.




 
1.6
“Company” means Bristol West Holdings, Inc., a Delaware corporation.




 
1.7
“Director” means a member of the Board who is not an employee of the Company or
any of its subsidiaries.




 
1.8
“Fair Market Value” means, if the Shares are traded on NASDAQ, the Fair Market
Value of the Shares as of any date of determination shall be the closing sale
price on that date of a Share as reported in the NASDAQ National Market Issues
quotations of the New York City Edition of the Wall Street Journal. If the
Shares are traded on the New York Stock Exchange, the Fair Market Value of the
Shares as of any date of determination shall be the closing sale price on that
date of a Share as reported on the New York Stock Exchange Composite Tape (or,
if the Shares are not traded on NASDAQ or the New York Stock Exchange, as
applicable, on such date, on the next preceding date on which it was so traded);
and if there should not be a public market for the Shares on such date, the Fair
Market Value shall be the value established by the Committee in good faith.




 
1.9
“Fees” means amounts (including any annual retainer, which is generally payable
in quarterly installments in cash, or upon the election of a Director, in
Shares) earned for serving as a member of the Board or any Committee.




 
1.10
“Group” means a “group” as such term is used in Sections 13(d) and 14(d) of the
Act, acting in concert.




 
1.11
“Shares” means the common shares of the Company, par value $0.01 per share.




 
1.12
“Person” means a “person,” as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).




 
1.13
“Plan” means this Bristol West Holdings, Inc. Non-Employee Directors’ Deferred
Compensation and Stock Award Plan, as it may be amended from time to time.




 
1.14
“Share Account” means the account created by the Company pursuant to Article III
of this Plan in accordance with an election by a Director to defer Fees and
receive share-related compensation under Article II hereof.




 
1.15
“Year” shall mean calendar year.


3

--------------------------------------------------------------------------------




 
1.16
“He”, “Him” or “His” shall apply equally to male and female members of the
Board.



ARTICLE II


ELECTION TO DEFER



 
2.1
A Director may elect, on or before December 31 of any Year, to irrevocably defer
payment of all or a specified part of all Fees earned during the Year following
such election and succeeding Years (until the Director ceases to be a Director
or elects (in writing) to change such election); provided, however, that with
respect to Year 2004 a Director may elect, before the first day of the fiscal
quarter following the fiscal quarter in which this Plan becomes effective, to
defer all or a specified part of all Fees earned on or after the date of
adoption of this Plan (and which have not been paid to him). Any person who
shall become a Director during any Year, and who was not a Director of the
Company on the preceding December 31, may elect, before the Director’s term
begins, to defer payment of all or a specified part of such Fees earned during
the remainder of such Year and for succeeding Years. Any Fees deferred pursuant
to this Section 2.1 shall be paid to the Director at the time(s) and in the
manner specified in Article IV hereof.




 
2.2
The election to participate in the deferred compensation portion of the Plan
shall be designated by submitting a letter in the form attached hereto as
Appendix A (the “Election Form”) to the Secretary or Assistant Secretary of the
Company.




 
2.3
The deferral election shall continue from Year to Year unless the Director
changes such election by written request delivered to the Secretary or Assistant
Secretary of the Company at least one (1) month prior to the commencement of the
Year for which such changed election shall be effective. If the Director amends
his existing election to defer Fees in order to receive Fees in cash or in
Shares following each fiscal quarter, such Director may not subsequently
re-elect to defer payment of Fees for at least one (1) Year.



ARTICLE III


DEFERRED COMPENSATION ACCOUNTS



 
3.1
The Company shall maintain separate accounts on its books and records for the
Fees deferred by each Director, based on the elections each Director has made.




 
3.2
If a Director has elected to defer a portion of his Fees, the Company shall
credit, on the tenth day after the Company announces its quarterly results, an
account (the “Share Account”) established for each Director with the number of
hypothetical Shares equal to (x) the deferred Fees otherwise payable to the
Director in such fiscal quarter as to which an election to receive share-related
deferred compensation has been made, divided by (y) the average Fair Market
Value of the Shares over the applicable fiscal quarter.


4

--------------------------------------------------------------------------------




 
3.3
The Company shall credit, on the date that any dividends are paid with respect
to the hypothetical Shares, the Share Account of each Director who has elected
to defer Fees with the number of hypothetical Shares equivalent to (x) the
product of (a) the amount of any dividend paid, multiplied by (b) the number of
hypothetical Shares represented in the relevant Director’s Share Account,
divided by (y) the Fair Market Value on the dividend payment date.




 
3.4
If adjustments are made to the authorized or issued share capital of the Company
as a result of split-ups, recapitalizations, mergers, consolidations and the
like, an appropriate adjustment shall also be made in the number of hypothetical
Shares credited to the Directors’ Share Account.




 
3.5
The value of such Shares shall be computed to two decimal places.




 
3.6
This Plan is intended to be a non-qualified, unfunded deferred compensation
arrangement. Nothing contained herein shall be deemed to give a Director, a
Director’s beneficiary or any other Person any interest in the assets of the
Company or create any kind of fiduciary relationship between the Company and any
such Person. Notwithstanding the foregoing, following the effective date of the
Plan, the Company may establish a “rabbi trust” or any other arrangement it
wishes in order to provide for the payment of obligations arising under the
Plan, so long as it does not constitute funding for purposes of the Employee
Retirement Income Security Act of 1974, as amended, or the Internal Revenue Code
of 1986, as amended. To the extent that any Person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.



ARTICLE IV


PAYMENT OF DEFERRED COMPENSATION



 
4.1
Amounts contained in a Director’s Share Account shall be distributed beginning
upon the earliest of the (i) first day of the Year following any removal or
separation from the Board; (ii) termination of this Plan; and (iii) date that a
Director designates on the Election Form as the date of distribution. The total
amounts credited to a Director’s Share Account shall be paid in Shares (equal to
the number of hypothetical Shares that have accumulated in the Director’s Share
Account pursuant to Article III), unless the Company elects to pay total amounts
credited to a Director’s Share Account in cash.




 
4.2
Each Director shall have the right to designate a beneficiary who is to succeed
to his right to receive payments hereunder in the event of his death. Any
designated beneficiary shall receive payments in the same manner as the Director
would have received payments if he had lived. In case of a failure of
designation or the death of a designated beneficiary without a designated
successor, the balance of the amounts contained in the Director’s Share Account
shall be payable in accordance with Section 4.1 to the Director’s or former
Director’s estate in full on the first day of the Year following the Year in
which he dies. No designation of beneficiary or change in beneficiary shall be
valid unless in writing signed by the Director and filed with the Secretary or
Assistant Secretary of the Company.


5

--------------------------------------------------------------------------------



ARTICLE V


STOCK AWARDS



 
5.1
A Director may elect, on or before December 31 of any Year, to irrevocably
receive currently in Shares payment of all or a specified part of all Fees
earned during the Year following such election and succeeding Years (until the
Director ceases to be a Director or elects (in writing) to change such
election); provided, however, that with respect to Year 2004 a Director may
elect, before the first day of the fiscal quarter following the fiscal quarter
in which this Plan becomes effective, to receive currently in Shares all or a
specified part of all Fees earned on or after the date of adoption of this Plan
(and which have not been paid to him). Any person who shall become a Director
during any Year, and who was not a Director of the Company on the preceding
December 31, may elect, before the Director’s term begins, to receive current
payment in Shares of all or a specified part of such Fees earned during the
remainder of such Year and for succeeding Years. Any Fees paid currently in
Shares pursuant to this Section 5.1 shall be paid to the Director in the manner
specified in Section 5.3 hereof.




 
5.2
The election to participate in the stock award portion of the Plan shall be
designated on the Election Form.




 
5.3
The election of a Director to receive all or a portion of his Fees currently in
Shares shall continue from Year to Year unless the Director changes such
election by written request delivered to the Secretary or Assistant Secretary of
the Company at least one (1) month prior to the commencement of the Year for
which such changed election shall be effective.




 
5.4
If a Director has elected to receive a portion of his Fees currently in Shares,
the Company shall issue to the Director or purchase in the open market on behalf
of the Director, on the tenth day after the Company announces its quarterly
results, Shares equal to (x) the Fees otherwise payable to the Director in such
fiscal quarter as to which an election to receive Shares currently has been
made, divided by (y) the average Fair Market Value of the Shares over the
applicable fiscal quarter.



ARTICLE VI


ADMINISTRATION; INTERPRETATION; SHARES
AVAILABLE FOR DISTRIBUTION



 
6.1
The Committee shall administer and interpret the Plan in its sole discretion,
and the Company shall maintain the Plan at its expense. All decisions made by
the Committee with respect to issues hereunder shall be final and binding on all
parties.


6

--------------------------------------------------------------------------------




 
6.2
Except to the extent required by law, the right of any Director or any
beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such Director
or beneficiary, and any such benefit or payment shall not be subject to
alienation, sale, transfer assignment or encumbrance.




 
6.3
The number of Shares available for distribution in respect of the payment of
Share Accounts shall be 125,000 authorized Shares as of the effective date of
this Plan. The Company may, but shall not be obligated to, reserve Shares,
purchase Shares in the open market, and issue Shares for the purpose of
providing for the payment of obligations arising under this Plan.



ARTICLE VII


AMENDMENT OF PLAN; GOVERNING LAW; CHANGE IN CONTROL



 
7.1
The Plan may be amended, suspended or terminated in whole or in part from time
to time by the Board except that no amendment, suspension, or termination shall
apply to the payment to any Director or beneficiary of a deceased Director of
any amounts previously credited to a Director’s Share Account.




 
7.2
This Plan shall be governed by and construed and enforced in accordance with the
laws of Delaware.




 
7.3
In the event of a Change in Control, all amounts contained in each Director’s
Share Account shall be distributed (in a lump sum, cash payment or in Shares, as
the Director shall elect on the Election Form) within thirty (30) days after the
occurrence of a Change in Control.



Effective the 15th day of April, 2004.
 
7

--------------------------------------------------------------------------------



BRISTOL WEST HOLDINGS, INC.
DIRECTOR ANNUAL RETAINER ELECTION NOTICE


Date_____________




I hereby elect to defer receipt of all or a portion of my Director’s Fees (as
defined in the Bristol West Holdings, Inc. Non-Employee Directors’ Deferred
Compensation and Stock Award Plan) (the “Plan”), commencing on ____________ and
for all succeeding calendar years (“Years”), in accordance with my elections
indicated below.


I elect to have my Director’s Fees (including Committee Fees, if any) deferred
as follows (fill in appropriate percentage below):


(a)      _______% of the aggregate Director’s Fees shall be deferred to my Share
Account (as defined in the Plan), to which Bristol West Holdings, Inc. (the
“Company”) shall credit hypothetical Shares (as defined in the Plan) in the
manner set forth in the Plan.


I understand that my election above to defer all or a portion of my Director’s
Fees shall continue from one Year to the next, unless I change my election in
writing at least one (1) month prior to the commencement of the Year in which I
would like my changed election to be effective. I also understand that my Share
Account generally shall become payable on the earlier to occur of (i) the first
day of January following my separation from the Board or (ii) the date on which
I elect to receive payment of my deferred Fees (the "Election Date") (my
Election Date, if any, shall be _______________), and in any event within thirty
(30) days after the occurrence of a Change in Control (as defined in the Plan).
I elect to receive the payments due to me pursuant to the Plan in the event of a
Change in Control as follows (check the method desired below):


_______ in a cash, lump sum payment


_______ in Shares




The remainder of my Director’s Fees shall not be deferred into hypothetical
Shares, and shall be payable to me currently as follows (fill in the appropriate
percentage below):


(b)      _______% of my Director’s Fees that I have elected not to defer shall
be paid to me in arrears directly in cash as they accrue;


(c)      _______% of my Director’s Fees that I have elected not to defer shall
be paid to me in arrears directly in Shares as they accrue, in accordance with
the Plan.

8

--------------------------------------------------------------------------------



I understand that (i) to the extent I make no election under this election
notice or do not designate the manner in which any portion of my Director’s Fees
that I elect to receive currently shall be payable to me, I will receive such
portion(s) of my Director’s Fees in cash; (ii) all elections I have made above
with respect to current receipt of my Fees applicable to a particular Year may
not be amended or revoked with respect to such Year, but may be amended for
subsequent Years to the extent I change my election at least one (1) month prior
to the commencement of the Year in which I would like my changed election to be
effective, and (iii) if I amend my existing election to defer Fees in order to
receive Fees in cash and/or in Shares following each fiscal quarter, I may not
subsequently re-elect to defer payment of Fees for at least one Year.


In the event of my death prior to receipt of all or any balance of such Fees and
dividends, if any, thereon so accumulated, I designate ______________________ as
my beneficiary to receive Shares (or, if applicable, the funds) payable.


Acknowledged and Agreed this ____ day of __________.




____________________________
Director
 
9

--------------------------------------------------------------------------------

 